Order entered September 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00526-CR

                       CLINTON EUGENE WHITFIELD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-55984-J

                                           ORDER
       The Court GRANTS appellant’s September 19, 2014 motion to substitute counsel. Niles

Illich is substituted for Dean M. Swanda as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to Niles Illich, The Law Office of

Niles Illich, Ph.D., J.D., 701 Commerce Street, Suite 400, Dallas, Texas 75202-4518; telephone:

(972) 802-1788; facsimile: (972) 236-0088.


                                                      /s/   LANA MYERS
                                                            JUSTICE